Exhibit 10.1
Allonge #6


ALLONGE #6
 
($1,000,000 NOTE)
 
This Allonge #6 is hereby attached to and made a part of the Secured Promissory
Note dated September 30, 2005, as amended by that certain Allonge dated October
14, 2005, that certain Allonge #2 dated October 21, 2005, that certain Allonge
#3 dated November 3, 2005, that certain Allonge #4 dated November 14, 2005, and
that certain Allonge #5 dated December 1, 2005 (the “Note”), executed by Winwin
Gaming, Inc., a Delaware corporation (“Borrower”) in the original principal
amount of $1,000,000 in favor of Solidus Networks, Inc., a Delaware corporation
(“Lender”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Note.
 
1.     Section 1 of the Note is hereby amended by deleting “December 31, 2005”
in the second line thereof and substituting therefor “January 31, 2005.”
 
2.     Borrower hereby ratifies and reaffirms the validity and enforceability of
all of the liens and security interest heretofore granted pursuant to the
Security Agreement, as collateral security for the Second Obligations (as
defined in the Security Agreement), and acknowledges that all of such liens and
security interests, and all Collateral heretofore pledged as security for the
Secured Obligations, continues to be and remains Collateral for the Secured
Obligations from and after the date hereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Allonge #6 to be
executed and delivered by their duly authorized officers on December 21, 2005.
 
 

      Solidus Networks, Inc.          
 By:
  /s/ S.L. Zelinger  
 Name:
  S.L. Zelinger  
 Title:
  General Counsel               Winwin Gaming, Inc.          
 By:
  /s/ Patrick Rogers  
 Name:
  Patrick Rogers  
 Title:
  CEO/President



 



